                   SETTLEMENT AGREEMENT AND GENERAL RELEASE ·

This Settlement Agreement and General Release ("AGREEMENT") is entered into by and between
Adam Rawlins ("RAWLINS") and the City of Pmtland ("CITY") (collectively "Parties").

                                             RECITALS

        This AGREEMENT is made with reference to the following facts:

       A.        WHEREAS, RAWLINS filed a Lawsuit against CITY that is cunently pending in the
                 U.S . District Court for the District of Oregon and that is designated as Adam Rawlins
                 v. City ofPortland, et al., Case No. 3:18-cv-01790 HZ (the "Lawsuit"); and

       B.     WHEREAS, City denies the validity of RA WLINS's claims and denies that it is subject
              to any liability; and

       C.     WHEREAS, all wages concededly due to RAWLINS have been unconditionally paid;
              and

       D.     WHEREAS, all Parties wish to settle their differences without resmt to further
              litigation; and

       E.     WHEREAS, CITY is willing to provide RAWLINS with certain considerations
              described below, which it is not ordinarily required to, provided RAWLINS releases
              CITY from any claims RAWLINS has made or might make arising out of their
              employment with CITY and agrees to comply with the other promises and conditions
              set forth in this AGREEMENT.

        NOW THEREFORE, in consideration of the mutual covenants and promises contained herein,
and other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties agree to be legally bound by the following tenns and
conditions, which constitute full settlement of any and all disputes between them:

   1. Recitals

       The Parties acknowledge that the "WHEREAS" clauses above are true and correct, and are
       incorporated herein as material parts to this AGREEMENT.

   2. Definitions:

       a.     The term "Employee" means RAWLINS, their spouse or domestic pa1tner, if any,
              heirs, executors, representatives, attomeys and assigns.

       b.     The term "City" means the City of Pmtland, the Mayor, City Council, their
              predecessors, successors, assigns, bureaus, divisions, commissions, boards, affiliates
              and related corporations, independent contractors of the City, and all of the past,
              present and future employees, representatives, insurers, and agents of such entities (all
              and each in their individual and representative capacities).
                                                                                           EXHIBIT

SETTLEMENT AGREEMENT AND RELEASE OF _ALL CLAIMS                                     I          I
Pa ge 11
      c.     All references to his or her are made as "they" or "their."

  3. Effective Date

     This AGREEMENT shall not become effective, therefore, and none of the benefits set forth in
     this paragraph will become due or payable, until after the Effective Date of this AGREEMENT.

     Furthermore, the "Effective Date" defined as the first day after CITY has received (1) an
     original of this AGREEMENT appropriately signed and dated by RAWLINS; (2) a filed
     Stipulation of Dismissal of All Parties with Prejudice executed by RAWLINS or attorney for
     RAWLINS in the Lawsuit; (3) fully-executed tax forms for all individuals/entities receiving
     checks; and (4) approval of this Agreement by ordinance of City Council.

     This Agreement shall not be effective against the City of Portland unless and until the City
     Council adopts the Agreement by ordinance. Other than City Council's failure to adopt this
     Agreement, the City shall not revoke its agreement hereto, and the parties acting as signatories
     to the Agreement on behalf of the City will support adoption of this Agreement by ordinance
     to City Council.

  4. Consideration

     As consideration for signing this AGREEMENT and compliance with the promises made
     herein, CITY agrees to:

     (A) Pay to RAWLINS EIGHTY THOUSAND DOLLARS AND NO/100 CENTS
         ($80,000.00), payable as taxable compensatory/emotional damages related to an alleged
         battery and/or physical injury and attorney's fees to RAWLINS and their counsel, BEN
         ROSENTHAL, for which a 1099 shall be issued; and to

     CITY shall provide the consideration identified in this paragraph after the Effective Date of this
     AGREEMENT as described in Paragraph 3.

     RAWLINS understands and agrees that they would not receive the monies and/or benefits
     specified above, but for their execution of this AGREEMENT and the fulfillment of the
     promises contained herein.

     Any payment under this agreement is not made for hours worked by Employee. Neither
     Employee nor attorney for Employee shall negotiate the check until such time as a dismissal is
     entered in the underlying case.

  5. Right to Engage in Protected Activity

     Nothing in this AGREEMENT including but not limited to the General Release of Claims, No
     Further Employment, Confidentiality, Non-Disparagement, Conditions paragraphs, or any
     other paragraphs whether referencing this paragraph or not, prevents RAWLINS from filing a
     charge or complaint with, from participating in an investigation or proceeding conducted by,
     providing information to, or otherwise assisting the EEOC, NLRB, SEC, or any other federal,
     state or local agency charged with the enforcement of any laws, or from exercising rights under
     Section 7 of the NLRA to engage in joint activity with other employees, although by signing
     this AGREEMENT RAWLINS is waiving rights to individual relief (including front pay, back


SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS
Page [2
     pay, reinstatement or other legal or equitable relief) based on claims asserted in such a charge
     or complaint or other proceeding brought by RAWLINS or on their behalf by any third party,
     except for any right RAWLINS may have to receive a payment from a government agency
     (and not the Company) for information provided to the government agency or otherwise
     prohibited.

  6. Affirmations

     RAWLINS represents and affirms that they have been paid and/or received all leave (paid or
     unpaid), compensation, wages, bonuses, commissions, and/or benefits to which they may be
     entitled and that no other leave (paid or unpaid), compensation, wages, bonuses, commissions,
     and/or benefits are due him/her, except as provided for in this AGREEMENT. RAWLINS
     reported all work-related injuries suffered during employment and any and all concerns
     regarding suspected ethical and compliance issues or violations on the pati of CITY or any
     released person or entity.

  7. No Further Employment

     Subject to the rights enumerated in paragraph 5, "Right to Engage in Protected Activity,"
     RAWLINS acknowledges that their employment with CITY terminated effective April 12,
     2019. RAWLINS permanently, unequivocally, and unconditionally waives any and all rights
     RAWLINS may now have, may have had in the past, or may have in the future to obtain or
     resume employment with CITY. RAWLINS agrees never to apply for employment with CITY.
     In the event that RAWLINS is ever mistakenly employed by CITY, RAWLINS agrees to have
     their employment terminated with no resulting claim or cause of action against CITY.

  8. No Assignment

     The Parties represent and warrant that no person other than the signatories hereto had or has
     any interest in the matters referred to in this AGREEMENT, that the Parties have the sole right
     and exclusive authority to execute this AGREEMENT, and that the Parties have not sold,
     assigned, transferred, conveyed, or otherwise disposed of any claim, demand or legal right that
     is the subject of this AGREEMENT.

  9. Non-Disparagement

     Subject to the rights enumerated in enumerated in paragraph 5, "Right to Engage in Protected
     Activity," RAWLINS agrees that they will not provide information, issue statements, or take
     any action, directly or indirectly, that would cause CITY embarrassment or humiliation or
     otherwise cause or contribute to CITY being held in disrepute, except that nothing herein shall
     prevent RAWLINS from providing truthful information and testimony (a) to government
     authorities; (b) in any legal proceedings; or (c) as required by law.

     Likewise, CITY agrees that it will direct PBOT Maintenance Operations Managers and the
     individual defendants herein that they will not disparage RAWLINS or otherwise cause or
     contribute to RAWLINS being held in disrepute, except that nothing herein shall prevent CITY
     employees from providing truthful information and testimony (a) to government authorities;
     (b) in any legal proceedings; or (c) as required by law.


SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS
Page 13
   10. No Admission of Liability

        The commitments by the City provided by this Settlement Agreement and Release of All
        Claims and the City's execution of this Settlement Agreement and Release of All Claims is to
        compromise doubtful and disputed claims and shall not operate or be interpreted as an
        admission of liability as to any claim, past, present or future, lmown or unlmown, suspected or
        unsuspected, that Employee has or might have asserted against the City, arising out of conduct
        that occurred prior to the date of this Settlement Agreement and Release of All Claims, by
        whom liability is expressly denied.

   11. Release

        In consideration of the promises made in this document, Employee, by signing this Agreement,
        accepts this settlement as a complete and final resolution and settlement of any and all liabilities
        and claims, direct or indirect, under any state or federal authority, and voluntarily releases and
        forever discharges the City from all claims arising from or in any way related to Employee's
        employment as a City of Portland employee. This release and discharge includes, but is not
        limited to, any and all claims Employee has or might have asserted as grievances under a
        collective bargaining agreement or as claims in other actions, suits or proceedings that have or
        could have been brought under any labor agreement, the Charter and Code of the City of
        Portland, Oregon, any local, state or federal statutes and regulations, or common law,
        including, but not limited to the City of Portland Civil Service Rules, Human Resources
        Administrative Rules, the Oregon Employer Liability Law pursuant to Chapter 654 of the
        Oregon Revised Statutes, Oregon Fair Employment Practices Act (ORS Chapters 659A and
        659), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Federal
        Rehabilitation Act of 1973, all federal and state wage and hour statutes and the Federal Fair
        Labor Standards Act, the Americans with Disabilities Act, the Family Medical Leave Act, the
        Age Discrimination in Employment Act, the Unifonned Services Employment and
        Reemployment Rights Act of 1994 (38 USC Sections 4301-4333), 42 USC Sections 1981-
        1988, the Equal Pay Act of 1963, the Oregon Constitution and the Constitution of the United
        States, and all claims for attorney fees and costs.

   12. Reservation of Rights

        Nothing in this Settlement Agreement and Release of All Claims shall affect or apply to, waive
        or release any claim or benefit related to Employee's participation, if any, in the Public
        Employees Retirement System, 457 defened compensation program, or rights granted by the
        Consolidated Omnibus Budget Reconciliation Act (COBRA).

   13. Agreements

        a.      Agreement Not to Use Prior Events for any Purpose

                 Subject to the rights enumerated in enumerated in paragraph 5, "Right to Engage in
                 Protected Activity," RAWLINS agrees that in any future proceeding involving the
                 employee, the City, and/or its employees, they cannot use for any purpose any
                 evidence of events related to their employment which occuned prior to the effective
                 date of this Agreement.

        b.      Agreement as to Grievances and Civil Service Appeals

                Pursuant to the full settlement, satisfaction and release of any and all actual and
                potential claims provided in this Agreement, Employee agrees not to pursue in any
                manner any grievance, legal recourse, or appeal of any kind or nature whatsoever

SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS
Pr1gc   14
           against the City for any reason related in any way to the dispute or to any other claim,
           issue, or set of facts released herein. The City understands that a union may have other
           rights separate from this Agreement and those rights are not addressed in this
           paragraph.

     c.    Agreement of Understanding as to Disclosure of Terms

           i.     The Parties further understand, stipulate and agree that since the City is a public
                  body under Oregon law, this document and the terms thereof are possibly
                  disclosable and discoverable under the Public Records Law of the State of
                  Oregon pursuant to Chapter 192 of the Oregon Revised Statutes, and that no
                  promise, guarantee or provision can be made with respect to the confidentiality,
                  publicity, or reporting of the terms of this Agreement.

           11.    This agreement shall be placed in the appropriate personnel files.

  14. Acknowledgments

     a.    Acknowledgment as to Acceptance

           Employee acknowledges that they accepted this settlement offer as of the date
           Employee executed this Agreement.

     b.    Acknowledgment as to Known and Unknown Losses

           i.     This Settlement Agreement and Release of All Claims is intended to, and does,
                  cover not only all known losses and damages, and all claims asserted or that
                  could have been claimed or asserted, but any further losses and damages
                  resulting from Employee's employment which are not now known or
                  anticipated which may later develop or be discovered, including all effects and
                  consequences thereof. This includes but is not limited to any tort or breach of
                  contract, breach of express or implied employment agreement, wrongful
                  discharge, constructive discharge, intentional infliction of emotional distress,
                  discrimination, defamation, loss of consortium or tortious interference with
                  contractual relations. This also includes any damage that may result from
                  disclosure of information made as a result of any order issued pursuant to the
                  State of Oregon Public Records Law (Chapter 192 of the Oregon Revised
                  Statutes).

           11.    Employee acknowledges that they are aware that they or their attorney may
                  discover facts different from or in addition to the facts that they now know or
                  believe to be true with respect to their employment or any of the claims they
                  has asserted or could assert or any other claim that is in any way related to
                  Employee's employment with City through the date of full execution of this
                  Agreement, or with respect to the subject matter of the Dispute, but that it is
                  their intention to and they hereby does fully, finally absolutely and forever
                  settle any and all claims, disputes and differences with City as described herein.




SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS
P il g e Is
       C.         Acknowledgment as to Cooperation

                  Employee and City agree to execute, acknowledge and/or deliver any and all
                  documents reasonably necessary to carry out and perform their respective obligations
                  under this Settlement Agreement and Release of All Claims.

       d.         Acknowledgment as to Settlement Agreement and Release of All Claims Made with
                  Advice of Counsel

                  The Parties acknowledge and agree that they have been, or that they understand that
                  they have the right to be, represented and advised by legal counsel of their own choice
                  throughout all negotiations and mediation sessions, if any, that preceded the execution
                  of this Settlement Agreement and Release of All Claims, and with respect to the
                  execution of this Settlement Agreement and Release of All Claims. The parties
                  acknowledge and agree that by this reference, the City advised Employee to take this
                  Agreement and Release to an attorney of their own choosing for review and
                  explanation.

       e.         Acknowledgment as to Severability of Tenns

             i.           Except as provided in this paragraph, every prov1s1on contained in this
                          Settlement Agreement and Release of All Claims is intended to be
                          severable. In the event a court or agency of competent jurisdiction determines
                          any term or provision contained in this Settlement Agreement and Release of
                          All Claims to be illegal, invalid or unenforceable, such illegality, invalidity or
                          unenforceability shall not affect the other terms and provisions in this
                          Settlement Agreement and Release of All Claims and the remainder of the
                          Settlement Agreement and Release of All Claims shall continue in full force
                          and effect, except as provided below.

            ii.          Notwithstanding the above, in the event a court or agency of competent
                         jurisdiction determines that any of the provisions herein are held to be illegal,
                         this entire Settlement Agreement and Release of All Claims shall be void.

       f.         Acknowledgment as to Time for Consideration of Offer and Agreement

                  Employee acknowledges that they have had a reasonable period of time in which to
                  consider, negotiate and sign this Settlement Agreement and Release of All Claims.

       g.         Acknowledgement as to Resolution of Ambiguous Terms

                  Both parties acknowledge that they have had an opportunity to provide, edit and alter
                  language of this Settlement Agreement, and that they have had an opportunity to review
                  it with counsel. Therefore the parties stipulate and agree that this settlement shall not
                  be automatically construed for or against either party in order to resolve any ambiguity
                  of any of the terms of this settlement.

  15. Prior Agreements Superseded

       This Settlement Agreement and Release of All Claims contains the entire agreement of the
       City and Employee and that it supersedes all prior or contemporaneous oral or written
       understandings, statements, representations or promises, and is intended fully to integrate the
       agreement between Employee and City with respect to settlement of the matters described
       herein.

SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS
Page   16
      16. Attorney Fees

         The Parties agree that they are not and shall not be liable for any of the other party's attorneys'
         fees or costs incurred in connection with the resolution of the dispute or preparation or
         execution of this Settlement Agreement and Release of All Claims. The Parties agree and
         expressly represent that any and all claims for attorney fees arising out of their respective
         claims are expressly discharged by this Agreement.

      17. Choice of Law

         This settlement document shall be construed in accordance with and governed by the statutes
         of common law of the State of Oregon (without regard to choice of law rules). Any disputes
         now or hereafter arising in connection with the execution or operation of these documents,
         regardless of whether such disputes arise in contract, tort or otherwise, shall be governed and
         determined by the applicable laws of the State of Oregon.

      18. Signatures and Certifications

         I, ADAM RAWLINS, FURTHER AGREE AND CERTIFY THAT [initial each]:

fil        I HAVE CAREFULLY READ THIS ENTIRE DOCUMENT.

 ttIIZ..I HAD AN ADEQUATE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF
 MY CHOICE PRIOR TO SIGNING THIS AGREEMENT
                                                                                                               \

           THE CITY HAS PROVIDED NO INFORMATION CONCERNING POSSIBLE TAX.
  0      QUENCES OF THIS AGREEMENT AND RELEASE OF PAYMENTS THEREUNDER

 A-3::b   I INTELLIGENTLY, KNOWINGLY AND VO LUNTARIL Y AGREE TO THE TERMS
 OF THIS AGREEMENT AND RELEASE

 AJf.    I AM SIGNING THIS AGREEMENT AND RELEASE VOLUNTARILY AND WITH
THE FULL INTENT OF RELEASING THE CITY FROM ALL CLAIMS RELATING TO, OR
ARISING OUT OF, M,Y EMPLOYMENT WITH THE CITY OF PORTLAND ...

.AI~     I UNDERSTAND THAT IF I EVER ASSERT ANY CLAIM AGAINST THE CITY
ARISING OUT OF MY EMPLOYMENT WITH THE CITY THAT EXISTED OR OCCURRED
BEFORE THE EFFECTIVE DA TE OF THIS AGREEMENT, THIS AGREEMENT MAY BE
PLEADED AS AN ABSOLUTE DEFENSE TO THE CLAIM.

As·~1     UNDERSTAND THIS AGREEMENT COVERS NOT ONLY KNOWN LOSSES AND
. DAMAGES, BUT ANY FURTHER LOSSES, DAMAGES AND CONSEQUENCES RESULTING
  FROM MY CITY EMPLOYMENT EVEN IF THEY ARE NOT NOW KNOWN, ANTICIPATED,
  DEVELOPED OR DISCOVERED .

./~s-KNo    ONE HAS MADE ANY PROMISE OR REPRESENTATION TO INDUCE ME TO
SIGN THIS AGREEMENT THAT IS NOT CONTAINED IN THIS AGREEMENT.

 LL~Q
    I HA VE NOT RELIED ON ANY PROMISE OR REPRESENTATION THAT                                       rs NOT
~INED IN THIS AGREEMENT IN DECIDING TO SIGN THIS AGREEMENT.




SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS
Page 17
         IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and year
 written below.




                                                                  Date:   c;/2V/r
STATE OF OREGON)
                                         ) ss,
County of Multnomah                      )

                   This instrument was acknowledged before me this2~f.-day of June, 2019.

                   OFFICIAL STAMP
           VERITY R STUROAVANT
                                                          \;·r~1n~±
              NOTARY PUBLIC-OREGON
              COMMISSION NO. 957 l 58
                                                          ~ PUBLIC FOR OREGON
       ltf COMMISSION EXPIRES DECEMBER 11, 2020           My Commission expires: 1),e &W\.<¼:Jv If ('.MU



(;fJa ~
Chloe Eudaly
                                                  Date:._~___;._._;_0--1--'--/;_7_ _

                  in-Charge



Chris W ner, Director
                                                  Date:   7/et
                                                           (
                                                                 Ir 1
Portlan Bureau of Transportation


                                                  Date:_ _ _ _ _ _ _ _ _ _ _ _ __
Serilda Summers-McGee, Director
Bureau of Human Resources

APPROVED AS TO FORM:


                                                  Date:._ _2._~I__"  ,
                                                                     - f.Jt.
                                                                  .,,,_ ___~_,_"I_ _ __
Anne Milligan
Deputy City Attorney




SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS
Pag'-' 18
        IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and year ,
written below.




~___J5                ~ ·
                                                              Date:   r:;/2 Vl.r
Former Employee

STATE OF OREGON)
                                        ) ss.
County of Multnomah                     )

                  This instrument was acknowledged before me this2if>,day of June, 2019.

                   OFFICIAL STAMP
           VERITY R STURDAVANT
             NOTARY PUBLIC-OREGON
             COMMISSION NO, 957158
                                                       NY PUBLIC FOR OREGON
       MY COMMISSION EXPIRES DECEMBER 11, 2020         My Commission expires:'Df CQ.,l'V\,~ ll \'Jt>2-b



                                                 Date:_ _ _ _ _ _ _ _ _ _ _ _ __
Chloe Eudaly
Commissioner-in-Charge


                                                 Date: _ _ _ _ _ _ _ _ _ _ _ _ __
Chris Warner, Director
Portland B reau of Transportation


                                                           ~2:__r_,_/-t-_,_S_ _ __
                                                 Date:._~-=·



APPROVED AS TO FORM:


a=--~
Anne Milligan
                                                 Date:- - - - - - - - - - - - - -

Deputy City Attorney




SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS
Page j8
